UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 26, 2013 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 59-2605822 (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (ü)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (ü)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer ()Accelerated filer (ü)Non-accelerated filer ()Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ()No (ü) The number of shares of registrant’s common stock outstanding as of February 28, 2013 was 46,329,015. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Consolidated Balance Sheets as of January 26, 2013 and April 28, 2012 3 Consolidated Statements of Income for the Three and Nine Months Ended January 26, 2013 and January 28, 2012 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended January 26, 2013 and January 28, 2012 5 Consolidated Statements of Shareholders’ Equity for the Nine Months Ended January 26, 2013 and January 28, 2012 6 Consolidated Statements of Cash Flows for the Nine Months Ended January 26, 2013 and January 28, 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 16 Signature 17 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share amounts) January 26, April 28, Assets Current assets: Cash and equivalents $ $ Trade receivables - net of allowances of $454 ($399 at April 28) Inventories Deferred income taxes - net Prepaid and other assets Total current assets Property, plant and equipment - net Goodwill Intangible assets Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable 82 Total current liabilities Long-term debt - Deferred income taxes - net Other liabilities Shareholders' equity: Preferred stock, $1 par value - 1,000,000 shares authorized: Series C - 150,000 shares issued Series D - 400,000 shares issued at January 26, aggregate liquidation preference of $20,000 - Common stock, $.01 par value - 75,000,000 shares authorized; 50,361,799 shares issued (50,321,559 shares at April 28) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock - at cost: Series C preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Nine Months Ended January 26, January 28, January 26, January 28, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Interest expense 31 85 Other expense - net 23 11 81 Income before income taxes Provision for income taxes Net income $ Earnings per common share Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying Notes to Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended Nine Months Ended January 26, January 28, January 26, January 28, Net income $ Cash flow hedges, net of tax ) Comprehensive income $ See accompanying Notes to Consolidated Financial Statements. 5 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (In thousands) Nine Months Ended January 26, January 28, Preferred Stock Beginning of period $ $ Preferred stock issued - End of period Common Stock Beginning of period Stock options exercised 1 - End of period Additional Paid-In Capital Beginning of period Preferred stock issued - Stock options exercised Stock-based compensation Stock-based tax benefits 92 End of period Retained Earnings Beginning of period Net income Common stock cash dividend ) - Preferred stock cash dividend (3
